DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 SEP 22 have been fully considered but they are not persuasive, the pith of which arguments apparently amount to reserving a right to address any supposed errors in the previous office action in the future.  For Applicant’s edification, attention is directed to MPEP § 714.02 and 37 C.F.R. 1.111 regarding the requirement that replies to non-final office actions be fully responsive.
Claim Objections
Claims 6-7 are immediately followed by canceled claims 6-7.  The presumption herein will be that in fact the claims have not been canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one texture … on at least a portion of the top side must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Though adequately disclosed, see, e.g., ¶¶ [0044]-[0045], rule 1.83(a) requires every feature of the invention specified in the claims be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0231407 to Salinas in view of US 2009/0000176 to Robitaille, or vice versa.
Re: claims 1, 3, 5-6, and 10, Salinas discloses a firearm, e.g., Figs. 14C-14D and a viewing optic comprising: a base, e.g., Fig. 1F; a front side (not clearly shown but reasonably inferred as that side behind 1205, e.g., Fig. 12, a rear side, e.g., Fig. 1F, a left side, e.g., Fig. 1G, and a right side, e.g., Fig. 1F, extending upward from the base (as shown); a top side, e.g., Fig. 12, extending from the edges of the front side, rear side, left side and right side (as shown and/or reasonably inferred); and at least one texture provided on at least a portion of the front side and at least a portion of the top side or other sides.  Furthermore, Salinas clearly shows a three-dimensional texture on a front side of element 1205, e.g., Figs. 12-13 and 15.  With respect to texture in general, see explanation thereof in the previous office action, ¶ 5, beginning at line 4.
Thus, Salinas discloses the claimed invention except for wherein the at least one texture is a three-dimensional pattern on the top side.
Robitaille teaches a viewing optic 10, e.g., Fig. 1, including a texture 12, e.g., Figs. 2-4, having a three-dimensional pattern (as shown) and applied to an exterior surface of a housing, ¶ [0008], in the same field of endeavor for the purpose of minimizing reflection, ¶ [0004].
At ¶ [0004], Robitaille discloses:
For certain applications, especially military applications, there is often a need to minimize reflection from the rifle including any `scope` that may be mounted thereon. Indeed, in military circles, it is well known that a single reflection may reveal a soldier's position and put the soldier and his unit in jeopardy.

Thus, Robitaille fairly teaches eliminating reflection as much as possible, which means that when Robitaille discloses, e.g., a riflescope “with a housing having an exterior surface and a texture applied to the surface of the housing,” ¶ [0008], such reasonably conveys covering any and all potentially reflective portions of the exterior surface of the housing.
At ¶ [0015], Robitaille further discloses:
While the present invention is described herein with reference to illustrative embodiments for particular applications, it should be understood that the invention is not limited thereto. Those having ordinary skill in the art and access to the teachings provided herein will recognize additional modifications, applications, and embodiments within the scope thereof and additional fields in which the present invention would be of significant utility.

This reasonably conveys that the texture can be applied to any type of viewing optic, particularly in view of ¶ [0004], above.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Salinas to include a texture having a three-dimensional pattern as taught by Robitaille in order to minimize reflection.  Because Robitaille discloses covering the entire exterior surface, at least portions of the front side and top side would be included.
Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Alternatively, it is asserted that the combination is valid regardless of order of references because Robitaille fairly discloses minimizing reflection from all kinds of viewing optics, but particularly those of military applications (see above).  Thus, it would have been obvious to one of ordinary skill in the art to modify Robitaille’s viewing optic as taught by Salinas in order to outfit a military force with handguns.
Re: claims 7-8, Robitaille further discloses wherein the texture comprises a feature selected from the group consisting of pyramids, dimples, lines, grooves, circles, squares, and combinations thereof.  Figure 2 clearly shows lines, while Fig. 4 shows pyramid-like shapes.  Robitaille further discloses that “each feature 12 is a three-dimensional polygon,” ¶ [0018], which likely suffices to meet pyramids and rectangular shapes such as squares, based upon the non-limiting language in the disclosure and not limiting Robitaille to only that clearly shown.
Regardless, and relying on Robitaille in view of Salinas, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Alternatively, it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, as long as the feature is a three-dimensional polygon, any manipulation of such would be obvious.
Re: claim 9, Salinas discloses wherein the viewing optic is a red dot sight, ¶ [0111].
Re: claim 11, Salinas in view of Robitaille discloses the claimed invention as applied above.  Robitaille further discloses that “a [prior art] matte or crinkle finish,” ¶ [0005], which “is less than 20 microns deep,” id., while, “[i]n the illustrative embodiments, each feature 12 is at least 250 microns above the surface 16,” ¶ [0018].
One micron is equal to 0.001 millimeter.  Thus, less that 20 to at least 250 microns equals less than 0.02 to at least 0.25 millimeters, which adequately covers the claimed range.
Furthermore, the disclosure of “elevation,” ¶ [0008], suffices to meet both height and depth, since depth would be measured from the apex of the elevation downward.  See also, e.g., Fig. 3, showing a cross-sectional view of features 12, wherein the canted walls of the features extend into the surface (top of features 12) more than halfway.  This yields a depth of less than 0.01 to at least 0.125 millimeters, which further demonstrates Robitaille adequately teaching the claimed limitations.
Re: claims 12-13, Salinas in view of Robitaille, or vice versa, fairly discloses a second texture, particularly wherein the second texture is the same as the texture on at least a portion of the front side.
Re: claims 14-16 and 20-22, see relevant claims, above.
Re: claims 18-19, Salinas further discloses wherein the firearm includes a slide 100, e.g., Fig. 1A, and the viewing optic is secured to the slide (as shown); and wherein the firearm is a pistol (as shown); see also ¶ [0086].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
US 2021/0207928 to Brewer et al., US 2021/0156645 to Heath et al., and US 9,869,526 to Cheng et al., each discloses viewing optics similar to that of Salinas.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Nov-22